may uniform issue list clit ep ka ntf attention legend trust a_trust agreement a individual b individual c state s amount e amount h amount d amount f amount g company n company m amount ira x ira y page dear this is in response to correspondence dated date as supplemented by correspondence dated date and january february and date submitted on behalf of trust a by its authorized representative in which a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code the code is requested this correspondence was also supplemented by telephone conferences held on january and date the following facts and representations have been submitted under penalty of perjury in support of the ruling requested trust a was created under the provisions of trust agreement a dated date upon the death of individual b a is a grantor_trust and is irrevocable individual b died on date individual b was married to individual c at the time of his death the current sole trustee of trust agreement a and trust a is individual c it has been represented on your behalf that trust it has been represented on your behalf that individual c as sole trustee of trust agreement a has the sole power and authority to allocate assets of trust agreement a between trust a and the other sub-trusts created thereunder it has also been represented on your behalf that individual c has the unfettered right under state s law to distribute the assets of trust a to herself as beneficiary or for her benefit without regard to the interests of any remainder beneficiary prior to his death on or about date individual b established an individual_retirement_account ira ira y with company m on the same date individual b named trust agreement a as the sole primary beneficiary of his ira individual b maintained said ira y at his death tt trust a established ira x a beneficiary-directed individual_retirement_account with company m and amount d was transferred to ira x from ira y originally established by individual b during date the minimum_required_distribution of amount e was subsequently distributed from ira x to trust a on in order to implement this ira x in img and idual interest amounts totaling amount f were transferred to in fs trust a engaged company n to manage ira x arrangement company n and company m both advised the trustee of trust a that a new ira needed to be established with company m a company m account representative advised said trustee that an institutional account was required in order to grant company n investment discretion with respect to ira x the company m account representative also assured the trustee of trust a that he would implement the establishment of the new ira and supervise the transfer of assets from ira x to the new ira the trustee of trust a was requested to complete and sign the new account agreement and application_for brokerage account form the trustee of trust a signed this form on or abou company m with respect to the period ee showing the account titled individual c trustee trust a inherited ira and reflecting cash transfers totaling amount g from ira x to the new ira on the trustee received an investment report from te through residual and i page interest amounts totaling amount h were transferred to the new ira in june and date o it tn trustee of trust a requested that the company m account representative distribute the required_minimum_distribution for calendar_year from the new ira the trustee was then orally advised by the company m account representative that the new ira was not properly coded by company m to allow the issuance of form 1099-r for the requested distribution the company m account representative determined that the amount minimum_required_distribution could be transferred back to ira x in order to assure that a form 1099-r could be issued for the required_distribution on amount was transferred in cash from the new ira to ira x and in turn amount was then distributed from ira x to trust a in company m issued form 1099-r showing the distribution of amount to trust a in carly the trust a trustee began reviewing tax-related information relating to the preparation of her b income_tax returns at that time she noticed that a form 1099-int had been issued with respect to the new ira and questioned her company m account representative about this she was then advised for the first time that the new ira had been improperly established as a_trust account and not as an ira until this time the trustee of trust a was unaware that the trust account was not an ira ang it has been represented that the company n account within company m occurred more than one year after the date of any other distribution from ira x that was rolled over into any ira and no other amount that was distributed from any other ira within this one-year period was rolled over into ira x in addition the funds on deposit in the company n account within company m were not used by trust a in any way except to fund the required_minimum_distribution for ee distribution from ira x to the based on the facts and representations the following rulings were requested the proceeds of the company n account may be transferred to individual c in order for her to roll over such proceeds to an ira established in her own name and that such ira will not be deemed to be an inherited ira within the meaning of sec_408 of the code none of the proceeds of the company n account will be includible in the gross_income of either individual c or trust a except to the extent such to make required minimum distributions in the years fiend proceeds were applied the service waives the 60-day rollover requirement contained in sec_408 of the code in this instance with respect to your ruling requests sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers page sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if- i ii the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the 60th day after the day on which the individual receives the payment or distribution or the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the 60th day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the one-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides in summary that the rollover rules of sec_408 do not apply to inherited iras sec_408 of the code provides that the term inherited ira means an ira obtained by an individual other than the ira owner’s spouse as a result of the death of the ira owner thus under circumstances that conform with the requirements of code sec_408 a surviving_spouse who acquires a decedent’s ira after and as a result of the death of an ira owner will be able to roll over the decedent’s ira into an ira set up and maintained in the name of the surviving_spouse sec_408 of the code provides that the secretary may waive the 60-day requirement under sec_408 of the code where failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code with respect to your ruling requests final income_tax regulations under code sec_401 and sec_408 were published in the federal_register pincite federal_register date and in the internal_revenue_bulletin pincite r b date the preamble to the final regulations in relevant part provides that the regulations apply for determining required minimum distributions for calendar years beginning after date sec_1_401_a_9_-4 q a-3 a of the regulations provides that only individuals may be designated beneficiaries for purposes of sec_401 of the code a person that is not an individual such as an employee’s estate may not be a designated_beneficiary further sec_1_401_a_9_-4 q a-5 a provides in pertinent part that a_trust is nota page designated_beneficiary even if the trust is named as a beneficiary consequently trust a is not a designated_beneficiary of individual b’s ira even though the trust was named by individual b as the beneficiary of his ira however sec_1_401_a_9_-4 q a-5 a of the regulations further provides that if the requirements of paragraph b of q a-5 are met and the required_documentation as described in q a-6 b required minimum distributions after death is provided to the plan_administrator by the trustee of the trust the beneficiaries of the trust will be treated as having been designated as beneficiaries of the employee under the plan for purposes of code sec_401 if these requirements are met the trust is a see-through trust and is a named beneficiary of the ira as of the date of the ira owner’s death and the beneficiaries of the trust with respect to the trust’s interest in the ira may be considered designated beneficiaries for purposes of determining the distribution period for payment of benefits from the ira under sec_401 of the code sec_1_408-8 of the final regulations q a-5 provides that a surviving_spouse of an ira owner may elect to treat the spouse's entire_interest as a beneficiary in an individual's ira as the spouse's own ira must be the sole beneficiary of the ira and have an unlimited right to withdraw amounts from the ira if a_trust is named as beneficiary of the ira this requirement is not satisfied even if the spouse is the sole beneficiary of the trust in order to make this election the spouse the preamble to the final regulations provides in relevant part that a surviving_spouse who actually receives a distribution from an ira is permitted to roll that distribution over into his her own ira even if the spouse is not the sole beneficiary of the deceased's ira as long as the rollover is accomplished within the requisite 60-day period a rollover may be accomplished even if ira assets pass through a_trust revproc_2003_16 2003_4_irb_359 date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 of the code the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred revrul_85_13 1985_1_cb_184 concludes that if a grantor is treated as the owner of the entire trust the grantor is considered to be the owner of the trust assets for federal_income_tax purposes the reason for attributing items of income deduction and credit to the grantor under sec_671 is that by exercising dominion and control_over a_trust either by retaining a power over or an interest in the trust or by dealing with the trust property for the grantor’s benefit the grantor has treated the property as though it were the grantor’s property in this case individual b named trust agreement a as the beneficiary of his ira ira y generally if the proceeds of a decedent’s ira are payable to a_trust and are paid to the trustee of the trust who then pays them to the decedent's surviving_spouse as the beneficiary of the trust the surviving_spouse shall be treated as having received the ira proceeds from the trust and not from the decedent accordingly such surviving_spouse in general shall not be eligible to roll over the distributed ira proceeds into her own ira page however the general_rule will not apply in a case where the surviving_spouse is the sole trustee of the decedent's trust and has the sole authority and discretion under trust language to pay the ira proceeds to herself the surviving_spouse may then receive the ira proceeds and roll over the amounts into an ira set up and maintained in her name in this case upon the death of individual b individual c became the sole trustee of trust agreement a with the authority to allocate trust agreement a assets in any way in which she deemed appropriate including allocating them to trust a once allocated to trust a as sole trustee individual c could then have paid the allocated ira assets to herself as sole beneficiary of trust a if she had done so individual c as the individual who would have made every decision leading up to trust a’s interest in individual b’s ira being paid to herself would have been treated as having acquired individual b’s ira from individual b and not from trust a based on the above the service will treat individual c individual b’s surviving_spouse as a spouse who would have been eligible to roll over the above described ira y interest into an ira set up and maintained in her name therefore with respect to the first ruling_request we conclude that the proceeds of the company n account not to exceed the limits found below are eligible to be transferred pending resolution of your additional ruling requests to individual c in order for her to roll over such proceeds to an ira established in her own name and that such ira will not be deemed to be an inherited ira within the meaning of sec_408 of the code however a new ira was not established by company m contrary to information given by the company m account representative therefore because of these errors committed by a financial_institution amount g was not transferred into an ira with respect to the second and third rulings requested the information presented demonstrates that the trustee of trust agreement a and trust a relied upon the advice of companies m and n to establish a new ira and was assured by the company m account representative that he would implement the establishment of the new ira and supervise the transfer of assets from ira x to the new ira__in addition received an investment report from company m for through showing the account titled individual c trustee trust a inherited ira and cash transfers totaling amount g from ira x to this new account made oni and thus with respect to the third ruling_request except as noted below pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount g individual c is granted a period of days from the issuance of this ruling letter to contribute amount g into a rollover ira provided all other requirements of sec_408 of the code except the 60-day requirement are met with respect to such contributions amount g will be considered a rollover_contribution within the meaning of sec_408 of the code furthermore based on the above and based on our response to your third ruling_request with respect to the second ruling_request we conclude that if a rollover is accomplished into a rollover ira none of the proceeds of the company n account totaling amount g and gains and losses allocated thereto will be includible in the gross_income of either individual c or trust a with respect to either calendar_year l or the page year of rollover except to the extent such - were applied to make required minimum distributions in the years and in accordance with sec_408 of the code this ruling does not authorize the rollover of amounts that were required to be distributed by sec_401 of the code made applicable to an ira pursuant to code sec_408 no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter expresses no opinion as to whether the iras described herein satisfied the requirements of sec_408 of the code this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file with this office a copy of this letter_ruling is being sent to your authorized representative if you wish to inquire about this ruling please contact please address all correspondence to se t ep ra t3 sincerely yours goarg v slow employee_plans technical gro enclosures deleted copy of ruling letter notice of intention to disclose
